Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered May 15, 2009 in a CPLR article 78 proceeding and a declaratory judgment action. The order, inter alia, granted the motion of petitioners-plaintiffs for summary judgment.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Smith, J.P., Fahey, Garni, Green and Gorski, JJ.